Citation Nr: 0512499	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  03-30 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye condition.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran served on active duty from May 1981 to May 2001.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO determined that service 
connection was not warranted for an eye condition, and 
hypertension.  

In March 2005, the veteran was afforded a hearing before C. 
W. Symanski, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  The issue of entitlement to 
service connection for hypertension is addressed in the 
REMAND portion of the decision below.


FINDING OF FACT

In March 2005, prior to the promulgation of a decision in the 
appeal, the appellant requested a withdrawal of the appeal 
for service connection for an eye condition.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant as to the issue of entitlement to service 
connection for an eye condition have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn his appeal of entitlement to service connection 
for an eye condition, and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  See 
transcript of appellant's testimony, hearing held in March 
2005; see also Tomlin v. Brown, 5 Vet. App. 355 (1993) (when 
oral remarks (i.e., hearing testimony) are transcribed, a 
statement becomes written).  Accordingly, the Board does not 
have jurisdiction to review the appeal of this issue and it 
is dismissed.  


ORDER

The appeal of the claim of entitlement to service connection 
for an eye condition is dismissed.


REMAND

The veteran argues that he has hypertension as a result of 
his service.  In particular, it is argued that he manifested 
hypertension such that a five-day blood pressure screen was 
required during service, and that hypertension would have 
been evident if VA had afforded him an examination at the 
time he filed his claim in June 2001.  

At his hearing, the veteran testified that he has been 
receiving treatment for hypertension, to include medication, 
since about 2003.  However, the claims file does not 
currently contain any reports covering the medical treatment 
discussed by the veteran at his hearing.  On remand, this 
evidence should be obtained.  See 38 U.S.C. § 5103A (West 
2002).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C. 
for the following action:

1.  The RO should ask the appellant to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his hypertension since his 
separation from service.  After securing 
any necessary releases, the RO should 
obtain these records of treatment for 
hypertension.  

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The claims file 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


